UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2140


FRANKLIN D. STRADER; TRICIA L. STRADER, representing estate of Vivian
D. Strader,

                     Plaintiffs - Appellants,

              v.

VALLEY HEALTH SYSTEM; WINCHESTER MEDICAL CENTER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, District Judge. (3:20-cv-00216-GMG-RWT)


Submitted: April 26, 2022                                         Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin D. Strader and Tricia L. Strader, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin and Tricia Strader appeal the district court’s order dismissing without

prejudice their civil complaint for failure to comply with Fed. R. Civ. P. 4(m). See Fed. R.

Civ. P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Strader v. Valley Health Sys., No. 3:20-

cv-00216-GMG-RWT (N.D.W. Va. Sept. 7, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2